COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GREGORIO ARRIAGA,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00097-CR

Appeal from
 Criminal District Court No. 1

of El Paso County, Texas

(TC # 20070D02376)



MEMORANDUM OPINION


	Gregorio Arriaga appeals his conviction for possession of more than 50 but less than 2,000
pounds of marihuana.  Appellant entered a plea of guilty before a jury.  The jury found Appellant
guilty and assessed punishment at imprisonment for a term of eight years.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	The record reflects that the trial court admonished Appellant of the consequences of his guilty
plea pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Based upon the record
before us, the guilty plea appears to have been freely and voluntarily made by Appellant.  We have
carefully reviewed the record and counsel's brief, and agree that the appeal is wholly frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.  The
judgment is affirmed.

July 15, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)